Appeal from so much of an order of the Special Term of the Supreme Court, entered in the Fulton county clerk’s office on October 29, 1940, as dismissed the complaint and granted summary judgment in favor of the defendants and from the judgment entered thereon dismissing the complaint. Five causes of action are alleged in the complaint. We find the first cause of action to be sufficient and the order and judgment must be reversed regardless of the sufficiency of the remaining alleged causes of action. The first cause of action is brought under section 15 of the Stock Corporation Law by a judgment creditor of the then insolvent Northrup Glove Manufacturing Company, Inc., to set aside the transfer of assets by its directors to the defendant bank on the ground that the same- was an unlawful preference. It is now well established that such an action may be brought by an individual creditor in his own behalf. (Whalen v. Strong, 249 App. Div, 792; affd., 275 N. Y. 516; Caesar v. Bernard. *1119156 App. Div. 724, 727; affd., 209 N. Y. 570.) Order and judgment reversed upon the law and faets, with costs to the appellant to abide the event, and motion to dismiss the complaint and for summary judgment denied, with ten dollars costs. Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ., concur.